DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting

1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

2.	Claims 1 of instant application rejected on the ground of non-statutory obviousness-type double patenting as being un-patentable over claims 1-88 of Patent No. 8949340.  Although the conflicting claims are not identical, they are not patentably distinct from each other because they are directed to the following same subject matter or similar context for the invention as recited below:

Instant Application
12026286 (8949340)
1. A multi-modal computer-implemented method, comprising: organizing content from a plurality of data sources having information relevant to a channel; transforming the content into short messages; delivering the short messages to a user via at least one of SMS, MMS, WAP, e-mail, or the Internet, wherein the delivered short messages include additional content; receiving a response from the user, wherein the response includes a short form command relating to the additional content; transmitting the additional content; and executing a command using the short form command.
A computer program product embodied on a non-transitory computer readable medium, comprising: computer code for identifying content from a plurality of data sources having information relevant to a channel; computer code for transforming the content into one or more messages; computer code for delivering a first message of the one or more messages to a handset for presentation; computer code for managing a message flow based on user responses, the message flow determining a next message based on a user response to a previous message; computer code for receiving a delivery mode selection of at least two delivery modes, the at least two delivery modes including a first delivery mode in which at least a first portion of the content is to be delivered to a user and a second delivery mode in which at least a second portion of the content is to be delivered to the user;computer code for delivering the at least second portion of the content to the user utilizing the second delivery model.





The claim 1 of the instant application is obvious in relation to claims 1-88 of the Patent (8949340). This is obviousness-type double patenting rejection because the Instant claims have not in fact been patented.

Conclusion

 3.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Adnan Mirza whose telephone number is (571)-272-3885.

4.	The examiner can normally be reached on Monday to Friday during normal business hours. The Examiner’s Supervisor Kamal Divecha can be reached 571-272-5863. The fax for this group is (703)-746-7239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

5.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).

/ADNAN M MIRZA/Primary Examiner, Art Unit 2443